Case 2:18-cv-06197-JAK-FFM Document 250 Filed 05/15/20 Page 1 of 7 Page ID #:881




   1   Brad D. Brian SBN 79001
       Michael R. Doyen SBN 119687
   2   Bethany W. Kristovich SBN 241891
       John M. Gildersleeve SBN 284618
   3   MUNGER, TOLLES & OLSON LLP
       350 South Grand Avenue, 50th Floor
   4   Los Angeles, CA 90071-3426
       (213) 683-9100; Fax: (213) 687-3702
   5   brad.brian@mto.com
       michael.doyen@mto.com
   6   bethany.kristovich@mto.com
   7   Attorneys for Plaintiffs MGM
       RESORTS INTERNATIONAL, et al.
   8
       Mark P. Robinson, Jr., SBN 54426
   9   Daniel S. Robinson, SBN 244245
       ROBINSON CALCAGNIE, INC.
  10   19 Corporate Plaza Drive
       Newport Beach, CA 92660
  11   (949) 720-1288; Fax: (949) 720-1292
       mrobinson@robinsonfirm.com
  12   drobinson@robinsonfirm.com
  13   Attorneys for Defendants,
       DONNA JEAN ADCOCK, et al.
  14   [See Signature Line for Additional
       Defendants]
  15   *Additional counsel of record listed on
       page 2
  16
  17                       UNITED STATES DISTRICT COURT
  18        CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  19
  20 MGM RESORTS INTERNATIONAL,                  Case No. LA CV18-06197 JAK (FFMx)
     et al.,
  21                                             REPORT ON MEDIATION
                 Plaintiff,
  22                                             Trial Date: Not Yet Assigned
             vs.
  23
     QUINTIVIA ABNER, et al,
  24
                 Defendant.
  25
  26
  27
  28

                                       REPORT ON MEDIATION
Case 2:18-cv-06197-JAK-FFM Document 250 Filed 05/15/20 Page 2 of 7 Page ID #:882




   1
       * Counsel of record continued
   2
       Kevin R. Boyle SBN 192718
   3   PANISH SHEA & BOYLE LLP
       11111 Santa Monica Blvd., Suite 700
   4   Los Angeles, CA 90025
       (310) 477-1700; Fax: (310) 477-1699
   5   boyle@psblaw.com
   6   Richard Patterson, Esq. SBN. 73900
       Susan A. Owen, Esq. SBN. 143805
   7   OWEN PATTERSON & OWEN
       LLP
   8   23822 Valencia Blvd #303
       Valencia, CA 91355
   9   (661) 799-3899
  10   Robert T. Eglet Nevada Bar No. 3402
       (California pro hac vice pending)
  11   Robert M. Adams Nevada Bar No. 6551
       (California pro hac vice pending)
  12   EGLET ADAMS
       400 S. Seventh St., Suite 400
  13   Las Vegas, NV 89101
       (702) 450-5400; Fax: (702) 450-5451
  14   eservice@egletlaw.com
  15   Attorneys for Defendants ZELDA
       ADAME, et al. [See Signature Line for
  16   Additional Defendants]
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               -2-
                                       REPORT ON MEDIATION
Case 2:18-cv-06197-JAK-FFM Document 250 Filed 05/15/20 Page 3 of 7 Page ID #:883




   1         The parties respectfully advise the Court that after the parties have reached a
   2 settlement agreement, the process is continuing towards resolution.
   3         The parties continue to believe that this outcome will avoid prolonged
   4 litigation, and resolve this matter so that the communities, the victims and their
   5 families can move forward in the healing process.
   6         Under the terms of the agreement, claimants had until May 14, 2020 to elect to
   7 participate in the settlement. The parties are currently evaluating the status of the opt-
   8 in process. With respect to claimants who elect to participate, the agreement provides
   9 for dismissal of pending litigation, including the claims in this action. The parties
  10 therefore respectfully request to file the next joint report on August 21, 2020 in the
  11 event that this action has not been voluntarily dismissed as to all parties by that date.
  12 DATED: May 15, 2020                    MUNGER, TOLLES & OLSON LLP
  13
  14
                                            By: /s/ Bethany W. Kristovich
  15
                                                Brad D. Brian SBN 79001
  16                                            Michael R. Doven SBN 119687
  17                                            Bethany W. Kristovich SBN 241891
                                                John M. Gildersleeve SBN 284618
  18                                            350 South Grand Avenue, 50th Floor
  19                                            Los Angeles, CA 90071-3702

  20                                             Attorneys for Plaintiffs MGM RESORTS
  21                                             INTERNATIONAL, et al.

  22 DATED: May 15, 2020                    ROBINSON CALCAGNIE, INC.
  23
  24
                                            By: _/s/ Daniel S. Robinson
  25                                            Mark P. Robinson, Jr. SBN 54426
  26                                            Daniel S. Robinson SBN 244245
                                                19 Corporate Plaza Drive
  27                                            Newport Beach, CA 92660
                                                (949) 720-1288; Fax: (949) 720-1292
  28                                            mrobinson@robinsonfirm.com
                                                drobinson@robinsonfirm.com
                                                 -3-
                                         REPORT ON MEDIATION
Case 2:18-cv-06197-JAK-FFM Document 250 Filed 05/15/20 Page 4 of 7 Page ID #:884




   1                                    ]
   2                                         Attorneys for Defendants, DONNA JEAN
                                             ADCOCK; ROSIE AMATULLI;
   3                                         BRENDA ARCE; REYNITA
                                             BANABAN; TERRENCE BIRDEN;
   4                                         STEVEN DALE BOES JR.; FLOSIETA
                                             ANN DAVIS; TERESA DELEON HILL;
   5                                         LISA DIRADOMORENO; GLENN J.
                                             DORMER; KIMBERLY A. DOWNES;
   6                                         TIMOTHY ECHAVARRIA; PAMELA
                                             GOMEZ; DAVID J. GRIJALBA JR.; JON
   7                                         GURULE; AMY HARRICK; KELLY JO
                                             HIEBERT; DEBORAH HIGGINS;
   8                                         ALBERT HIGGINS, JR.; BRADLEY
                                             HOFFRICHTER; ALIYAH HOWARD;
   9                                         VIVEK JAYARAMAN; DANIEL D.
                                             KNIGHT; ANNE B. KRIEGHOFF;
  10                                         WENDY LYNN LAZIO; BROOKE
                                             MAGORIEN; GREGORY L. MANIS;
  11                                         LAURIE L. MANIS; BRYAN
                                             MATTHEWS; COURTNEY N. MAYO;
  12                                         ANTHONY THOMAS MCBRIDE;
                                             TIFFANY MCCLELLAN; SHAUNA
  13                                         MCKENZIE; ELIZABETH MCNEIL;
                                             MEGAN S. MEREDITH; RILEY S.
  14                                         MURRAY; KRYSTAL K. NASH;
                                             GRACE NICASSIO; ERIC J. NOBRIGA
  15                                         SR.; DANIEL PAIZ; JOE M.
                                             QUINTEROS; DEBRA RELIFORD;
  16                                         TRISTINA RICHARDS; SHANNON
                                             LYNN RIMMER; JEFF SANDWELL;
  17                                         HOLLY E. SANTINO; REYLENE D.
                                             SOTO; TRAIVONA STAPLETON;
  18                                         SANDY TATELMAN; AMBER VAN
                                             VOORHIS; CINDY VANDYKE;
  19                                         SANDRA VENABLES; SANDRA
                                             VILLALBA; ISRAEL SAMUEL
  20                                         VILLALOBOS; STELLA WALZ;
                                             COURTNEY NICOLE WINTERS;
  21                                         KELLY YEAKEL; ERIK ZALUSKE; and
                                             TROY O. ZEEMAN
  22
       DATED: May 15, 2020              PANISH SHEA & BOYLE LLP
  23
  24
  25                                    By: /s/ Kevin R. Boyle                      ______
  26                                        Kevin R. Boyle SBN 192718
                                            11111 Santa Monica Blvd., Suite 700
  27                                        Los Angeles, CA 90025
                                            (310) 477-1700; Fax: (310) 477-1699
  28 -and-                                  boyle@psblaw.com

                                            -4-
                                     REPORT ON MEDIATION
Case 2:18-cv-06197-JAK-FFM Document 250 Filed 05/15/20 Page 5 of 7 Page ID #:885




   1                                    EGLET ADAMS
   2                                        Robert T. Eglet Nevada Bar No. 3402
                                            (California pro hac vice pending)
   3                                        Robert M. Adams Nevada Bar No. 6551
                                            (California pro hac vice pending)
   4                                        400 S. Seventh St., Suite 400
                                            Las Vegas, NV 89101
   5                                        (702) 450-5400; Fax: (702) 450-5451
                                            eservice@egletlaw.com
   6 -and-
   7 DATED: May 15, 2020                OWEN PATTERSON & OWEN LLP

   8
   9
  10                                    By: /s/ Richard Patterson
                                          Richard Patterson, Esq. SBN. 73900
  11                                      Susan A. Owen, Esq. SBN. 143805
                                          23822 Valencia Blvd #303
  12                                      Valencia, CA 91355
                                          (661) 799-3899
  13
                                             Attorneys for Defendants. ZELDA
  14                                         ADAME, CONSTANTINO
                                             ANGELETAKIS, LACEY BARTKO,
  15                                         BABU BHUIYAN, COURTLAND
                                             BIBBS, TERRENCE BIRDEN, MINDY
  16                                         BITRICH, EDWINNA BRAME, TARA
                                             BURFIELD, KELVIN H. COACHMAN,
  17                                         DANETTE COLASIN, ASHLEY
                                             JORDAN CORUM, JAMES RAYMOND
  18                                         DEVOLL, KEANU EDWARD
                                             ESTRADA, ROY EUWING,
  19                                         LAURIANNA JAYNE FENWICK,
                                             IYANA GAINES, OLEG GALAGAN,
  20                                         ROSEMARY GARCIA, DAMON
                                             GIPSON, BRITTANY GOOD,
  21                                         JENNIFER GRIMSHAW, APRIL
                                             HOPWOOD, TABIA J. JOHNSON,
  22                                         NKOSI S. JOHNSON-KIMBER, GRACE
                                             KAJIMURA, DANIEL D. KNIGHT,
  23                                         ASMIK KOTOYAN, EDWIN LANIER,
                                             VALARIE LOFTON, GREG LORING,
  24                                         KAITLIN MANAHAN, HOLLY L.
                                             MAYES, ANTHONY MAYSHACK,
  25                                         THERESA MAYSHACK, LORI ANNE
                                             MCELROY, ERENIA MIJANGOS,
  26                                         MORGAN MOELLER, AMELIA B.
                                             MORALES, CORAL NETTLES, LINDA
  27                                         NOONER, ISAAC XAVIER OROZCO,
                                             KIMBERLY PAYTON, LEONEL M.
  28                                         PLATA JR., RACHEL ROACH,
                                            -5-
                                     REPORT ON MEDIATION
Case 2:18-cv-06197-JAK-FFM Document 250 Filed 05/15/20 Page 6 of 7 Page ID #:886




   1                                              DOROTHY SIGALA, KIMBERLY ANN
                                                  SMITH, DOLORES M. SOLANO,
   2                                              LETICIA MARIE STAGGS, MELINDA
                                                  STILWELL, BRENDA TOPETE, EMILY
   3                                              ANN TREMATERRA, EDWARD
                                                  TROVATO, SANDRA VALENZUELA-
   4                                              NORRIS, MONTEE WHITE, VENETIA
                                                  WHITE, and TAYLOR WINSTON
   5
                                   ATTESTATION OF FILER
   6
             Pursuant to Local Rule 5-4.3.4, I, Bethany W. Kristovich, attest that the above
   7
       signatories have authorized this filing and concur in its content.
   8
   9
  10
                                                  /s/ Bethany W. Kristovich
  11                                              Bethany W. Kristovich
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 -6-
                                          REPORT ON MEDIATION
Case 2:18-cv-06197-JAK-FFM Document 250 Filed 05/15/20 Page 7 of 7 Page ID #:887




   1                             CERTIFICATE OF SERVICE
   2        I hereby certify that on this 15th day of May 2020, I caused to be
   3 electronically filed the foregoing via the Court’s Electronic Case Filing (ECF)
   4 system. I understand that notification of this filing will be sent to all counsel of
   5 record in this matter who are on the Court’s CM/ECF service list.
   6
   7
                                                 /s/ Bethany W. Kristovich
   8                                             Bethany W. Kristovich
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                -7-
                                         REPORT ON MEDIATION
